Title: David A. Hall to James Madison, 28 March 1834
From: Hall, David A.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                 28th March 1834.
                            
                        
                        
                        In asking your acceptance of the accompanying volume, I fulfil a purpose long since formed, the execution of
                            which has been delayed only by my own carelessness. It was compiled chiefly by myself, though it also, bears the name of
                            my respected friend, Mr. Clarke: but for its form and defects, I must hold myself responsible. If I had possessed some
                            experience in the art of book making, I should have rendered it more useful, perhaps, and certainly more easy of
                            reference: but as it is, I shall feel honoured, if you can deem it worthy of a place in your library.
                        It gives me unfeigned pleasure, to hear as I sometimes do, through the newspapers, of your continued health,
                            and capacity of enjoyment; and I fervently pray that you may yet long live to see the country that has been blessed by
                            your counsels, again restored to the administration of just laws and the benefits of an inviolate constitution. I am With
                            the Highest Respect Sir, Your Most Obt. Sert.
                        
                        
                            
                                D. A. Hall
                            
                        
                    